121 N.J. 527 (1990)
582 A.2d 1003
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
PETRO RADZIWIL, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 23, 1990.
Decided December 11, 1990.
*528 William E. Norris, Designated Counsel, argued the cause for appellant (Wilfredo Caraballo, Public Defender, attorney).
Janet Flanagan, Deputy Attorney General, argued the cause for respondent (Robert J. Del Tufo, Attorney General of New Jersey, attorney).
PER CURIAM
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 235 N.J. Super. 557, 563 A.2d 856 (1989).
For affirmance Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI, and STEIN  7.
Opposed  none.